Citation Nr: 1509103	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  13-00 215A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss disability. 

2.  Entitlement to an initial compensable disability rating for left ear hearing loss.

3.  Entitlement to an initial disability rating in excess of 10 percent for tinnitus.

4.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the right knee.

5.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Karl Kazmierczak, Attorney



ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2003 to May 2010.  This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction over this case was subsequently transferred to the RO in Pittsburgh, Pennsylvania.  

The record before the Board consists of the Veteran's paper claims file and electronic records within Virtual VA and the Veterans Benefits Management System.

The issues of entitlement to service connection for a left knee disability and entitlement to an initial rating in excess of 10 percent for degenerative joint disease right knee are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  A hearing loss disability of the right ear has not been present at any time during the pendency of this claim. 

2.  Throughout the initial rating period, the Veteran's hearing impairment has been no worse than Level I in the left ear.

3.  The Veteran's service-connected tinnitus is assigned a 10 percent rating, which is the maximum rating authorized under Diagnostic Code 6260 (2014).

CONCLUSIONS OF LAW

1.  A right ear hearing loss disability was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2014).

2.  The criteria for an initial compensable disability rating for left ear hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2014).

3.  There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2014); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided all required notice in a June 2010 letter, prior to the August 2010 rating decision on appeal.  

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  The Veteran has been afforded appropriate VA examinations to address the severity of his hearing loss in July 2010 and August 2013.  The Veteran has not asserted, and the evidence of record does not show, that his disability has increased significantly in severity since his most recent examination.  The Veteran was afforded an opportunity for a hearing before a Decision Review Officer or before the Board, but withdrew his request for a hearing in January 2014.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the Veteran's claims. 

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service Connection

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Analysis

At the outset, the Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran's service treatment records (STRs) do not show that he was found to have a hearing loss disability in the right ear.  

However, the Veteran's DD Form 214 identifies his occupational specialty as Motor Transport Operator.  The Department of the Army has acknowledged this occupational specialty has a moderate probability for exposure to acoustic trauma. As such, the Board acknowledges the Veteran was exposed to acoustic trauma sufficient to establish an in-service event. 

Therefore, the central issue in this case is whether the Veteran has a current right ear hearing loss disability that is related to his military noise exposure.

During a July 2010 VA examination, the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
15
15

Speech audiometry revealed speech recognition ability of 96 percent in the right ear.  This examination report fails to show sufficient hearing impairment in the right ear to qualify as a disability for VA purposes.  

The Veteran subsequently underwent a second VA examination in August 2013. The pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
20
10
5

Speech audiometry again revealed speech recognition ability of 96 percent in the right ear.  This examination report also fails to show sufficient hearing impairment in the right ear to qualify as a disability for VA purposes.  

There is no other evidence showing the presence of sufficient hearing impairment in the right ear to qualify as a disability for VA purposes.

Accordingly, the Board must conclude that service connection is not warranted for hearing loss disability in the right ear.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.

Disability Ratings

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014).  

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability ratings for hearing loss disability are derived from mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average.  Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85(c).

"Puretone threshold average" as used in Tables VI and VIa is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and divided by four.  This average is used in all cases (including those of § 4.86) to determine a Roman numeral designation from Tables VI and VIa.  38 C.F.R. § 4.85(d). 

Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear.  The horizontal rows represent the ear having better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and the column intersect.  38 C.F.R. § 4.85(e).

Provisions for evaluating exceptional patterns of hearing impairment are as follows:

(a)  When the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b)  When the puretone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; the numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

Tinnitus warrants a 10 percent rating.  38 C.F.R. § 4.87, Diagnostic Code 6260.

Left Ear Hearing Loss Rating

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability under appeal.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.  

By way of background, in the August 2010 rating decision on appeal, the Veteran was awarded service connection for left ear hearing loss, and a noncompensable evaluation was assigned.  

In response to his claim, the Veteran was afforded an initial VA audiological evaluation in July 2010; the examiner reviewed the evidence of record and noted the Veteran's history.  The Veteran reported difficulty hearing people from a distance.  On examination, puretone thresholds were as follows:



HERTZ



1000
2000
3000
4000
LEFT
20
40
40
40

Speech recognition was 98 percent in the left ear. 

Applying the values above to Table VI results in a Level I Roman numeral designation for the left ear.      

If hearing impairment in the non service-connected ear does not meet the definition of hearing loss disability under 38 C.F.R. § 3.385, it will be assigned a Roman numeral designation of Level I.  See 38 C.F.R. §§ 3.383,4.85 (2014).

Application of two Level I designations to Table VII results in a noncompensable rating.  The readings reported in this evaluation do not meet the requirements for evaluation as an exceptional pattern of impairment.

A second VA audiological examination was conducted in August 2013.  At that time his puretone thresholds were as follows:



HERTZ



1000
2000
3000
4000
LEFT
10
35
20
10

Speech recognition was 92 percent in the left ear. 

Applying the values above to Table VI again results in a Level I Roman numeral designation for the left ear.  As noted above, application of two level I Roman numeral designations to Table VII results in a noncompensable rating.  The readings reported in this evaluation also did not meet the requirements for evaluation as an exceptional pattern of impairment.

The Court has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In accordance with this decision, the July 2010 examiner stated that the Veteran had to frequently ask people to repeat what they had said.  The August 2013 examiner noted that the Veteran experiences increased difficulty hearing and communicating in settings with conflicting/background noise, such as a restaurant.  The examiner also again noted the Veteran needs to frequently ask for repetition of things said, and often misinterprets words during conversations.     

On review of the record, it is evident the schedular criteria for a compensable rating are not met.  Although the audiological evaluations clearly show the Veteran has left ear hearing loss, the hearing loss has not yet met the compensable level under the rating schedule.  Thus, an initial compensable rating for left ear hearing loss is not warranted under the schedular criteria.

Tinnitus Rating

The Veteran was awarded service connection and a 10 percent rating for tinnitus in the August 2010 rating decision on appeal.  

The originating agency denied the Veteran's request for a higher rating because the maximum schedular rating authorized for tinnitus is 10 percent.  In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005), the Court held that the pre-1999 and pre-June 13, 2003, versions of Diagnostic Code 6260 required the assignment of dual ratings for bilateral tinnitus.  VA appealed this decision to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit).  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the Court erred in not deferring to VA's interpretation of its own regulations, 38 C.F.R. § 4.25 and Diagnostic Code 6260, which limit a veteran to a single 10 percent disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral.

The Veteran's service-connected tinnitus is evaluated as 10 percent disabling, which is the maximum schedular rating available for such disability.  See 38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award a separate schedular evaluation for tinnitus in each ear or a higher schedular rating for tinnitus, the Veteran's claim for such a benefit is without legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Other Considerations

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, in addition to the medical evidence cited above.  In addition, the Veteran has also submitted a statement from his spouse in January 2014; however, that statement did not address the Veteran's hearing loss disability.  

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to a higher rating under the applicable diagnostic codes.  

Consideration has been given to assigning a staged rating for the disabilities decided herein, but for the reasons explained above the Board has determined the assigned ratings are warranted throughout the entire rating period.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether the case should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must initially compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the Veteran's disabilities-hearing loss and tinnitus-are wholly and expressly contemplated by the schedular criteria.  Therefore, the Board has no reason to believe the disabilities are not adequately evaluated and compensated by the rating schedule.  Accordingly, referral of this claim for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 

In Thun the Court articulated a two prong analysis to determine whether a case should be referred to the Director of Compensation and Pension Service for extra-scheduler consideration.  Id.  The first question is whether the scheduler rating criteria adequately contemplates the claimant's disability picture.  Id.  If this question is answered in the affirmative it is not incumbent upon the Board to proceed to the second question, because the Board has decided the veteran's disability has been adequately appraised by the rating schedule.  Such is the case in this instance.  It is only in rare and truly exceptional cases where a disability's manifestations are not adequately considered by the rating schedule that the Board should then consider whether the claimant's exceptional disability picture results in marked interference with employment or frequent periods of hospitalization, such as to render the application of the rating schedule impractical.  Id; see also 38 C.F.R. § 3.321(b)(1).  

In this case, the Board has found the Veteran's disabilities do not break from the "governing norm," as the disabilities-hearing loss and tinnitus-are expressly contemplated by the rating schedule.  As such, the conditions do not satisfy the first criteria for submission of extra-schedular consideration, as the conditions are not considered exceptional or unusual disabilities.  For the above reasons, the Board finds submission of this case for extra-scheduler consideration is not warranted. 





ORDER

Service connection for a right ear hearing loss disability is denied.

A compensable rating for left ear hearing loss is denied.

An initial rating in excess of 10 percent for tinnitus is denied.


REMAND

The Veteran filed a claim for service connection for a right knee disability in April 2010.  He underwent an initial VA examination in August 2010.  At that time, he was diagnosed with degenerative joint disease.  An August 2010 rating decision established service connection for this disability, and assigned a 10 percent rating.  The Veteran filed a timely notice of disagreement with the assigned disability evaluation.  A review of the Veteran's STRs and outpatient treatment notes reveals the Veteran has undergone two surgical procedures on his right knee.  Specifically, the evidence indicates the Veteran underwent arthroscopic procedures in November 2005 and September 2008 to correct posterior cruciate ligament and meniscus damage.  Since that time, however, the Veteran has reported experiencing a "catching" and/or "locking" sensation in his knee.  In the course of his initial August 2010 VA examination, the Veteran was noted to have objective evidence of pain, as well as mild synovial effusion with tenderness.  However, the examiner found no evidence of meniscus abnormality or knee instability.  The Veteran did state he experienced "flare-ups" of knee pain at that time.  This was subsequently corroborated by the Veteran's spouse in a January 2014 statement, wherein she stated the Veteran does not limp constantly, but several times a week experiences pain, which does cause him to alter his normal walking motion.  

The Veteran underwent a second VA examination in August 2013.  At that time, the Veteran again endorsed "flare-ups" of knee pain, which require 12-14 hours of rest to alleviate.  The Court has indicated that when pain is associated with movement, the examiner must give an opinion on whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  The Court also determined that such opinion, if feasible, should be expressed in terms of the degree of additional range of motion (ROM) loss due to pain on use or during flare-ups.  See Mitchell v. Shinseki, 25 Vet. App. 32 at 44 (2011).  In the course of her August 2013 VA examination, the examiner stated with, "increased repetition over time, it is expected that there would be no increased loss of functionality or ROM during flare-up or when the joint is used repeatedly over time."  In support of this conclusion, the examiner indicated she found no incapacitation or change in range of motion after 3 repetitions.  In addition, although the examiner indicated the Veteran has experienced a meniscus injury, and underwent a partial meniscectomy, she found no symptoms attributable to this disability.  

However, this is in contrast to both the August 2010 VA examiner, who found evidence of knee pain and effusion, as well as the Veteran who reports these symptoms as well as a "giving way" and/or "locking" sensation.  It appears the examiner failed to consider the whole record as it relates to the Veteran's claim and disregarded the Veteran and his spouse's lay accounts of the condition's manifestations.  Specifically, both the Veteran and his spouse have indicated he experiences waxing and waning periods of increased pain, which does result in impaired knee functionality, as well as periods of incapacitation.  In addition, the Veteran has reported a give-way and/or locking sensation, and his spouse stated she has witnessed the Veteran almost fall down stairs when his knee has given out.  There is no indication the examiner considered these reports.  Examiners simply are not free to ignore a veteran's statements related to lay observable symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Therefore, the Board has determined that the Veteran should be afforded another VA examination by an examiner with sufficient expertise to determine the degree of severity of his service-connected right knee disability. 

The Veteran filed a claim for service connection for a left knee disability in January 2012, and at that time contended his left knee disability was caused by his service-connected right knee degenerative joint disease.  He underwent an initial VA examination in February 2012.  During his examination he was diagnosed with a left knee sprain; however, the examiner stated the Veteran's left knee disability was, "less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition."  The examiner indicated the Veteran's left knee condition, "is related to his work and using the clutch with the left knee."  In support of this conclusion, the examiner indicated the Veteran's gait was otherwise normal.  However, as noted above both the Veteran and his spouse have competently reported increased periods of pain, which result in the Veteran "limping."  The examiner's rationale tends to indicate an abnormal gait or walking station could have resulted in secondary disability of the Veteran's left knee.  Since there is competent evidence indicating the Veteran favors his knee several times a week, the examiner must consider such in rendering an opinion.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Moreover, since a remand of these claims is required, development to obtain any outstanding records pertinent to the claims should be completed.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any more recent treatment records related to the claimed disabilities.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise, who has not provided a prior opinion in this case, to determine the nature and etiology of his left knee disability.  The examiner shall also fully assess the Veteran's service-connected right knee degenerative joint disease.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure the examiner provides all information required for rating the right knee disability, to include, to the extent feasible, an assessment of the extent of any additional limitation of motion during flare ups and on repeated use.

The examiner also should state an opinion as to whether there is a 50 percent or better probability that the Veteran's left knee disability: 

a) originated during his period of active service or is otherwise etiologically related to his active service; 

b) was caused by his service-connected right knee disability; or

c) was permanently worsened by his service-connected right knee disability.

The examiner must provide a complete rationale for all proffered opinions.  In this regard, the examiner must discuss and consider the Veteran's competent and credible reports of knee manifestations to include a giving-way/locking sensation in his right knee, as well as periods of increased pain which result in his "limping."

If the examiner is unable to provide any requested opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


		(CONTINUED ON NEXT PAGE)




This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


